Citation Nr: 0530922	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  02-02 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1970.

By rating action dated in January 2001, the Regional Office 
(RO) denied the veteran's claim for service connection for 
PTSD.  He was notified of this determination and of his right 
to appeal by a letter dated later that month, but a timely 
appeal was not received.  Following the veteran's attempt to 
reopen his claim for service connection for PTSD, the RO, in 
an October 2001 rating decision, again denied service 
connection for PTSD.  

This case was previously before the Board in November 2003, 
at which time it found that new and material evidence had 
been submitted, and the veteran's claim for service 
connection for PTSD was reopened.  The Board also remanded 
the claim for additional development of the record and to 
ensure due process.  The case is again before the Board for 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran indicated on his substantive appeal submitted in 
March 2002 that he wanted to testify at a hearing before a 
Veterans Law Judge at the RO.  The Board notes that a hearing 
was scheduled for April 2003, but the veteran, through his 
representative, requested a postponement of the hearing.  The 
Board pointed out in its November 2003 decision that the RO 
had not provided the veteran another opportunity to appear at 
a hearing, and directed that such hearing be scheduled.  
There is no indication in the record that a Travel Board 
hearing has been scheduled.  The Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (Court).  The Court has stated that compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
the remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED to the RO for action as 
follows:

The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge sitting at the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


